                 Case 3:20-cv-05633-MLP Document 20 Filed 03/05/21 Page 1 of 5




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RICHARD A.,

 9                              Plaintiff,                   Case No. C20-5633-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his application for Supplemental Security Income.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred “in finding the medical opinions of
16
     Bryan Zolnikov, Ph.D., unpersuasive.” (Dkt. # 10 at 1.) As discussed below, the Court
17
     AFFIRMS the Commissioner’s final decision and DISMISSES the case with prejudice.
18
                                             II.   BACKGROUND
19
            Plaintiff was born in 1966 and previously worked as a cashier and stores laborer. AR at
20
     30. Plaintiff applied for benefits in June 2018, alleging disability as of September 17, 2017. Id. at
21
     165. Plaintiff’s application was denied initially and on reconsideration. The ALJ held a hearing
22
     in September 2019, taking testimony from Plaintiff and a vocational expert. See id. at 37-73. In
23
     December 2019, the ALJ issued a decision finding Plaintiff not disabled since June 25, 2018. Id.
24

25
     ORDER - 1
               Case 3:20-cv-05633-MLP Document 20 Filed 03/05/21 Page 2 of 5




 1   at 12-36. In relevant part, the ALJ found Plaintiff’s severe impairments of dry eye age-related

 2   cataract, bilateral punctuate keratitis, hearing loss, chronic kidney disease, status post-right

 3   nephrectomy secondary to renal cell carcinoma, diabetes, obesity, major depressive disorder, and

 4   nightmare disorder limited him to light work subject to a series of further limitations. Id. at 18,

 5   22. Based on vocational expert testimony the ALJ found Plaintiff could perform light jobs found

 6   in significant numbers in the national economy. Id. at 31-32. Plaintiff appealed this final decision

 7   of the Commissioner to this Court. (Dkt. # 1.)

 8                                     III.    LEGAL STANDARDS

 9          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

10   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

11   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

12   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

13   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

14   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

15   alters the outcome of the case.” Id.

16          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

17   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

18   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

19   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

20   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

21   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

22   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

23

24

25
     ORDER - 2
              Case 3:20-cv-05633-MLP Document 20 Filed 03/05/21 Page 3 of 5




 1   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

 2   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

 3                                         IV.     DISCUSSION

 4          The Commissioner must consider all medical opinions and “evaluate their

 5   persuasiveness” based on “supportability” and “consistency” using the factors specified in the

 6   regulations. 20 C.F.R. §§ 404.1520c(c), 416.920c(c). In addition to “supportability,” and

 7   “consistency,” the factors also include “relationship with the claimant,” “specialization,” and

 8   “other factors.” Id. “Supportability” and “consistency” are considered to be “the most important

 9   factors” in the evaluation process. Id.; see also Revisions to Rules, 82 Fed. Reg. 5844.

10          Although the regulations eliminate the “physician hierarchy,” deference to specific

11   medical opinions, and assigning “weight” to a medical opinion, the ALJ must still “articulate

12   how [he/she] considered the medical opinions” and “how persuasive [he/she] find[s] all of the

13   medical opinions.” 20 C.F.R. §§ 404.1520c(a) and (b) (1), 416.920c(a) and (b) (1). The ALJ is

14   specifically required to “explain how [he/she] considered the supportability and consistency

15   factors” for a medical opinion. 20 C.F.R. §§ 404.1520c(b) (2), 416.920c(b) (2). Because Plaintiff

16   filed his application for benefits after March 2017, the revised regulations apply.

17          Dr. Zolnikov examined Plaintiff on February 2, 2017, and completed a DSHS form

18   opinion describing his psychological symptoms and limitations. AR at 294-302. The ALJ found

19   Dr. Zolnikov’s opinion “unpersuasive” finding it was (1) based on Plaintiff’s subjective

20   statements – which, the ALJ determined, “cannot be given credence given their inconsistencies

21   with the mental health treatment records of evidence and with the claimant’s lack of significant

22   depression or anxiety in most exams during the period of issue”; and (2) inconsistent with Dr.

23   Zolnikov’s own exam findings. Id. at 30.

24

25
     ORDER - 3
              Case 3:20-cv-05633-MLP Document 20 Filed 03/05/21 Page 4 of 5




 1          Plaintiff first argues the ALJ erred in finding Dr. Zolnikov’s opinion was based “entirely”

 2   on Plaintiff’s self-report, contending instead that Dr. Zolnikov conducted a clinical interview and

 3   a mental status examination. (Dkt. # 17 at 3.) The record indicates Dr. Zolnikov relied on more

 4   than just Plaintiff’s self-report. In addition to administering the MSE, Dr. Zolnikov reviewed

 5   Plaintiff’s disability questionnaire and a previous psychological evaluation. AR at 282. The

 6   ALJ’s finding that Dr. Zolnikov’s opinion was based solely on Plaintiff’s subjective statements is

 7   thus not supported by substantial evidence and the ALJ accordingly erred. However, because the

 8   ALJ provided a second and sufficient reason to discount Dr. Zolnikov’s opinion, as discussed

 9   below, the error is harmless. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162

10   (9th Cir. 2008).

11          Plaintiff next argues the ALJ erred in finding that Dr. Zolnikov’s opinion was

12   inconsistent with his own mental status examination findings. (Dkt. # 17 at 3.) However, the

13   incongruity between Dr. Zolnikov’s conclusion about Plaintiff’s marked mental limitations and

14   the concurrent mental examination findings is a specific and legitimate reason to discount the

15   opinion. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); Morgan v. Comm’r of

16   Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999). Here, Dr. Zolnikov observed Plaintiff was

17   within normal limits in every measurable category listed in the MSE: thought process and

18   content, orientation, perception, memory, fund of knowledge, concentration, abstract thought,

19   and insight and judgment. AR at 30, 285-86. The incongruity between Dr. Zolnikov’s MSE

20   observations and his conclusion that Plaintiff suffered from marked mental limitations is a

21   reasonable basis for the ALJ to reject the opinion.

22          Finally, Plaintiff argues Dr. Zolnikov also noted depressed mood and affect in that

23   Plaintiff appeared sad and anxious. (Dkt. # 17 at 3 (citing AR at 300).) However, the ALJ

24

25
     ORDER - 4
               Case 3:20-cv-05633-MLP Document 20 Filed 03/05/21 Page 5 of 5




 1   acknowledged Plaintiff has major depressive disorder, that the disorder is severe, and that

 2   Plaintiff is thus limited to simple routine and unskilled work, with just superficial and

 3   intermittent public contact and occasional coworker contact. AR at 18, 22. Plaintiff fails to

 4   explain how Dr. Zolnikov’s observation that Plaintiff appeared “sad” and depressed sets forth

 5   limitations that are greater than the limitations the ALJ found based upon Plaintiff’s major

 6   depressive disorder. Plaintiff thus fails to meet his burden of establishing the ALJ harmfully

 7   erred in discounting Dr. Zolnikov’s opinion. See Molina, 674 F.3d at 1111 (“[T]he burden of

 8   showing that an error is harmful normally falls upon the party attacking the agency’s

 9   determination.”) (citation omitted). The Court accordingly finds the ALJ’s determination to

10   discount Dr. Zolnikov’s opinion was supported by substantial evidence.

11                                        V.      CONCLUSION

12          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

13   case is DISMISSED with prejudice.

14          Dated this 5th day of March, 2021.


                                                           A
15

16                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
17

18

19

20

21

22

23

24

25
     ORDER - 5
